Citation Nr: 0931372	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-37 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy, left upper extremity.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left lower extremity.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for peripheral neuropathy, right upper extremity. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity.  

5.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to 
January 1983.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

By way of procedural history, a rating decision issued in 
August 2002 granted service connection for diabetes mellitus, 
type II, and a 20 percent evaluation was assigned.  A claim 
of service connection for peripheral neuropathy was denied at 
that time.  In March 2005, the Veteran submitted his claim 
for an increased rating for his service-connected diabetes 
mellitus.  Shortly thereafter, in April 2005, the Veteran 
again raised the issue of entitlement to service connection 
for peripheral neuropathy as secondary to his service-
connected diabetes mellitus.  By a rating decision issued in 
August 2005, service connection for peripheral neuropathy of 
the upper and lower extremities (as secondary to the service-
connected diabetes mellitus) was granted, and an initial 10 
percent evaluation was assigned; the 20 percent evaluation 
for diabetes mellitus remained in effect.  The Veteran 
properly initiated an appeal of the above issues.  In an 
October 2006 rating decision, the RO granted an increased 
evaluation of 20 percent for peripheral neuropathy, left 
upper extremity, and an increased evaluation of 30 percent 
for peripheral neuropathy, right upper extremity.  The 
Veteran has not indicated that he is satisfied with these 
evaluations. See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even 
if a rating is increased during the pendency of an appeal, a 
Veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).  Based on 
the foregoing procedural history, the issues on appeal are 
properly characterized as they appear on the cover page of 
this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's currently assigned 20 percent rating for 
diabetes mellitus contemplates the need for insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  38 C.F.R. § 4.119, DC 7913.  A 40 percent 
is assigned for diabetes mellitus which requires an 
additional factor of a medical need for restriction of 
occupational and recreational activities.  See Camacho v. 
Nicholson, 21 Vet. App. 360, 365 (2007).  

The Veteran contends that his service connected diabetes 
mellitus warrants an evaluation in excess of that which has 
been assigned.  Indeed, the Veteran has reported that he can 
no longer control his diabetes with insulin, oral medications 
and diet, and that he additionally requires regulation of 
activities.  Accordingly, he believes a 40 percent evaluation 
should be assigned.  See Notice of Disagreement, October 
2005; see also VA Form 9, November 2006.  The Veteran was 
last afforded a VA compensation and pension examination for 
his diabetes mellitus in July 2005.  

In light of the Veteran's contentions that his disability has 
worsened since 2005, and further considering that nearly four 
years have passed since the Veteran's last C & P examination, 
the Board finds that a remand is necessary to obtain a VA 
opinion and examination to determine whether the Veteran's 
service connected diabetes mellitus, type II, requires him to 
"regulate his activities."  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 4.120 (2009), Diagnostic Code 7913 (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); See Camacho, 
supra.  

In providing the requested opinion, the examiner must take 
into account all evidence of record including the November 
2006 letter from Karen Armour, M.D., which indicates that 
that the Veteran's blood sugars are uncontrolled despite oral 
medications, insulin, and a restricted diet, and that his 
physical activity has been "limited" due to fatigue and 
neuropathy.  See 38 C.F.R. § 3.326 (2008); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the 
records of prior examinations and treatment).  

With respect to the peripheral neuropathy claims, a rating 
decision dated in August 2005 granted service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities and assigned a 10 percent evaluation for each 
extremity.  A subsequent rating decision dated in October 
assigned increased evaluations of 20 and 30 percent for 
neuropathy of the left upper and lower extremities, 
respectively. Again, the Veteran contends that the currently 
assigned evaluations do not adequately reflect the severity 
of his disabilities.  

In his November 2006 VA Form 9, the Veteran reported that he 
has "no feeling" in his feet or legs which makes it 
difficult to exercise.  He also reported having at least 
"moderate" neuropathy symptomatology in all four 
extremities.  See Statement in Support of Claim, October 
2005.  Further, as indicated above, the Board is in receipt 
of a November 2006 letter from Dr. Armour which suggests that 
the Veteran has "significant" neuropathy and that it 
affects his ability to exercise. 

Given the Veteran's reports of functional impairment, and 
further considering Dr. Armour's statement regarding 
"significant" neuropathy, the Board finds that additional 
examination is required to determine the nature and severity 
of the service-connected neuropathy.  See 38 C.F.R. § 3.327 
(2009).

Furthermore, although no visual symptoms were present at the 
July 2005 VA examination, the Veteran has since reported 
ophthalmologic symptomatology, and in particular, pressure 
behind the eyes. See Statement in Support of Claim, February 
2006.  Therefore, upon remand, as part of the Veteran's 
diabetes examination, the VA examiner should also address 
whether diabetic retinopathy is present. 

Finally, the Veteran should be provided with an updated 
statement regarding VA's duties to notify and assist that 
complies with directives in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a notice letter for 
his claim for an increased rating for 
diabetes mellitus that is in full 
compliance with Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43 (2009).

2.  Schedule the Veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his current diabetes mellitus and 
peripheral neuropathy of the upper and 
lower extremities.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  

Here, it is noted that the Veteran is also 
reporting pressure behind his eyes, and, 
as such, the VA examiner should address 
whether diabetic retinopathy is present.  
If so, all relevant findings, including 
the affect on visual acuity, should be 
reported.  If necessary, the examiner may 
refer the Veteran for a separate 
ophthalmological examination for this 
purpose.  

The examiner or examiners should expressly 
state whether the Veteran's diabetes 
mellitus necessitates the regulation of 
his activities (avoidance of strenuous 
occupational and recreational activities).  

The examiner or examiners should also 
identify any limitation of activity 
imposed by the Veteran's service-connected 
upper and lower extremity peripheral 
neuropathy with a full description of the 
effect of the disability upon his ordinary 
activities.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations on 
whether the Veteran exhibits pain with use 
of his extremities should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this should 
be stated for the record and the reasons 
provided.  The examiner should also state 
to what extent, if any, the Veteran's 
right lower extremity problems are non-
diabetic related and are instead 
attributable to his right total knee 
replacement. 

In providing the above opinions, the 
examiner should comment on the November 
2006 letter from Dr. Armour as it relates 
to the Veteran's diabetes mellitus, type 
II, requiring him to regulate his 
activities and diet.  

3.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If any 
of the benefits sought on appeal remain 
denied, the Veteran and his representative 
must be provided with a supplemental 
statement of the case (SSOC).  A 
reasonable period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



